DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 recites the limitation "the metal roller" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is subsequently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear which one of the claimed elements that is a roller would constitute “the metal roller”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-16, 20-21, 23, 26-27, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. USPG Pub. No.: US 2013/0272756.
Regarding Claim 13, Nagata teaches a fixing apparatus (see figure 2) comprising: 
a belt (610) configured to fix an image onto a recording material; 
a pad member (64) configured to be in contact with an inner surface of the belt and stretch the belt; 
a heating roller (612) in which a heater is disposed and which is configured to be in contact with the inner surface of the belt and heat the inner surface of the belt; 
a steering roller (615, which is marked with an arrow denoted by “G”.  Also see figure 9 which shows the potential movement of the steering roller) configured to be in contact with the inner surface of the belt and configured to adjust a position of the belt in a width direction, by slanting with respected to the heating roller (see figure 9 in which the steering roller moves on a slant, see shaded region, relative to the heating roller 612); 
a pressure member (62) configured to press the pad member via the belt and rotate, the pressure member and the belt being configured to form a nip portion in cooperation with each other, the nip portion being a portion in which the recording material is nipped and conveyed (see figures 2 and 9); and 
an outer stretching roller (613) disposed between the heating roller and the steering roller with respected to a rotational direction of the belt and configured to press an outer surface of the belt (see arrow D in figure 10 which shows this rotational direction), 
wherein the outer stretching roller is configured to press the outer surface so that in a state where the heating roller and the steering roller are positioned parallel, a portion where the outer stretching roller contacts with the belt is disposed on a side of the heating roller with respect to an external common tangent line of the heating roller and the steering roller in a cross section orthogonal to a rotation axis of the pressure member, the external common tangent line being an external common tangent line on a side where the belt is stretched (seen in figures 2, 9, and 10).
Regarding Claim 14, Nagata teaches the fixing apparatus according to claim 13, wherein the heating roller is disposed downstream of the pad member and upstream of the steering roller in the rotational direction of the belt (seen in figure 2).
Regarding Claim 15, Nagata teaches the fixing apparatus according to claim 13, wherein a rotation center of the heating roller is located above a rotation center of the steering roller in a vertical direction (seen in figures 2, 9, and 10).
Regarding Claim 16, Nagata teaches the fixing apparatus according to claim 15, wherein a rotation center of the outer stretching roller is located above a rotation center of the heating roller in the vertical direction (seen in figures 2, 9, and 10).
Regarding Claim 20, Nagata teaches the fixing apparatus according to claim 13, wherein a rotation center of the heating roller is separated more from the nip portion than a rotation center of the steering roller in a direction orthogonal to a conveyance direction of the recording material (seen in figures 2, 9, and 10).
Regarding Claim 21, Nagata teaches the fixing apparatus according to claim 13, further comprising an urging member (figure, 6A, 65) configured to urge the steering roller such that the steering roller provides tension to the belt.
Regarding Claim 23, Nagata teaches the fixing apparatus according to claim 13, further comprising a driving source configured to provide driving force to the pressure member (seen in figure 2, 625).
Regarding Claim 26, Nagata teaches the fixing apparatus according to claim 13, wherein a plurality of stretching members includes the pad, the heating roller, and the steering roller and is configure to be in contact with the inner surface of the belt, the heating roller and the steering roller being disposed adjacent to each other in the plurality of stretching members (seen in figures 2, 9, and 10).
Regarding Claim 27, Nagata teaches a fixing apparatus comprising: 
a belt (610) configured to fix an image onto a recording material; 
a pad member (64) configured to be in contact with the belt and stretch the belt; 
a heating roller (612) in which a heater is disposed and which is in contact with a first surface of the belt and heats the belt; 
a steering roller (615, which is marked with an arrow denoted by “G”.  Also see figure 9 which shows the potential movement of the steering roller) configured to be in contact with the belt and configured to adjust a position of the belt in a width direction, by slanting with respected to the heating roller (see figure 9 in which the steering roller moves on a slant, see shaded region, relative to the heating roller 612); 
a pressure member (62) configured to press the pad member via the belt and rotate, the pressure member and the belt being configured to form a nip portion in cooperation with each other, the nip portion being a portion in which the recording material is nipped and conveyed (see figures 2 and 9); and 
a contacting roller (613) disposed between the heating roller and the steering roller with respected to a rotational direction of the belt and configured to press a second surface of the belt (see arrow D in figure 10 which shows this rotational direction), 
wherein the contacting roller is configured to press the second surface so that in a state where the heating roller and the steering roller are positioned parallel, a portion where the contacting roller contacts with the belt is disposed on a side of the heating roller with respect to a common tangent line of the heating roller and the steering roller in a cross section orthogonal to a rotation axis of the pressure member, the common tangent line being a common tangent line on a side where the belt is stretched (seen in figures 2, 9, and 10).
Regarding Claim 30, Nagata teaches the fixing apparatus according to claim 27, wherein a rotation center of the contacting roller is located above a rotation center of the steering roller in a vertical direction (seen in figures 2, 9, and 10).
Regarding Claim 31, Nagata teaches the fixing apparatus according to claim 27, wherein no stretching member configured to stretch the belt is provided between the contacting roller and the steering roller in the rotational direction of the belt (seen in figures 2, 9, and 10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. USPG Pub. No.: US 2013/0272756 in view of Saito et al. USPG Pub No.: US 2019/0294086.
Regarding Claim 17 and 18, Nagata teaches the fixing apparatus according to claim 16, but is silent in explicitly teaching further comprising: a cleaning web configured to clean the metal roller; and a pressing member configured to press the cleaning web against the metal roller (claim 18 claims that the metal roller is the outer stretching roller).  However, Saito teaches  a cleaning web (figure 3, 167) configured to clean the metal roller (165 and see [0053]); and a pressing member (171) configured to press the cleaning web against the metal roller (seen in figure 3.  It is clear that 165 is an outer stretching roller as it is outside of the belt yet pressing on the belt, which is what is claimed in claim 18).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Nagata with those of Saito in order to add auxiliary, durable cleaning to the belt to prevent the accumulation of wax (see [0003] of Saito). 
Allowable Subject Matter
Claim 22, 24-25, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852